ORDER

PER CURIAM.
Eric B. Hickerson appeals from the trial court’s judgment denying his Motion for Post-Conviction DNA Testing without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s findings of fact and conclusions of law are not clearly erroneous. State v. Ruff, 256 S.W.3d 55, 56 (Mo.banc 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our *481decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).